UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant☒ Filed by a Party other than the Registrant☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 BPZ Resources, Inc. (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: BPZ Resources,Inc. 580 Westlake Park Boulevard, Suite525 Houston, Texas 77079 May 9, 2014 Dear BPZ Resources,Inc. Shareholder: I am pleased to invite you to the Annual Meeting of the Shareholders of BPZ Resources,Inc.The meeting will be held at 10:00a.m. local time on June20, 2014 at the Wyndham Houston West Energy Corridor – 1st floor, 14703 Park Row Boulevard, Houston, Texas 77079 . At the Annual Meeting, you and the other shareholders will vote on the following: 1. the election of two ClassI directors to serve on the Board of Directors until the 2017 Annual Meeting of Shareholders and one new Class II director to serve on the Board of Directors until the 2015 Annual Meeting of Shareholders, or until their successors are duly elected and qualified; 2. the approval, by non-binding vote, of the compensation of our named executive officers; 3. the recommendation, by non-binding vote, on the frequency of future advisory votes on compensation for our named executive officers; 4. the amendment of our 2007 Long-Term Incentive Compensation Plan to allow for an additional amount of securities to be made available for incentive awards; 5. the amendment of our 2007 Directors’ Compensation Incentive Plan to allow for an additional amount of securities to be made available for incentive awards; 6. the ratification of the appointment of BDO USA, LLP as the Company’s independent public accountants for the year ending December31, 2014; 7. any other business that may properly come before the meeting and any adjournment or postponement. Our Board of Directors has unanimously approved the proposals and recommends that you vote in favor of proposals one and two, and four through six.Our Board of Directors also recommends that the frequency of future advisory votes on named executive officer compensation in proposal three be every year. Details relating to these matters are set forth in the proxy statement.Please review the entire proxy statement carefully.All shareholders of record, as of the close of business on April21, 2014, will be entitled to notice of, and to vote at, the Annual Meeting of Shareholders or at any adjournment or postponement thereof. We are providing access to our proxy materials over the Internet. We are mailing to our shareholders a Notice and Access of Internet Availability of proxy materials (“the Notice and Access”) instead of a paper copy of this proxy statement, a proxy card and our 2013 Annual Report. The Notice and Access contains instructions on how to access those documents over the Internet, as well as instructions on how to request a paper copy of our proxy materials.We believe the Notice and Access process will provide you with the information you need in a timely manner, lower the costs and reduce the environmental impact of our Annual Meeting. We hope that you are able to join us at the Annual Meeting on June20, 2014.Your vote on these matters is very important. There are several ways to cast your vote: in person at the meeting, or you may vote via the Internet, or by telephone, or, if you received a paper copy of the proxy card, by signing and returning it in the envelope provided.If you have any questions about the procedure for voting your shares described in the attached proxy statement, please contact our Corporate Secretary at (281) 556-6200.If you plan to attend the Annual Meeting in person, please call (281) 556-6200 to RSVP and get directions to the meeting. Thank you for your continued support. Very truly yours, /s/ James B. Taylor James B. Taylor Chairman of the Board BPZ RESOURCES,INC. 580 Westlake Park Boulevard, Suite525 Houston, Texas 77079 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TIME AND DATE 10:00a.m., Central Daylight Time on Friday, June20, 2014. PLACE Wyndham Houston West Energy Corridor - 1st floor 14703 Park Row Boulevard Houston, Texas 77079 WEBCAST A webcast of our Annual Meeting will be available on our website at www.bpzenergy.com starting at 10:00a.m., Central Daylight Time on June20, 2014. Information included on our website, other than our Proxy Statement and form of proxy, is not a part of the proxy soliciting material. ITEMS OF BUSINESS ● To elect two ClassI directors of the Board of Directors, each for a term of three years, and one new Class II director for the remainder of the Class II term. ● To recommend, by non-binding advisory vote, the compensation of our named executive officers. ● To recommend, by non-binding advisory vote, the frequency of future votes on compensation for our named executive officers. ● To amend our 2007 Long-Term Incentive Compensation Plan to allow for an additional amount of securities to be made available for incentive awards. ● To amend our 2007 Directors’ Compensation Incentive Plan to allow for an additional amount of securities to be made available for incentive awards. ● To ratify the appointment of BDO USA, LLP as the Company’s independent public accountants for the year ending December31, 2014. ● To transact such other business as may properly come before the Annual Meeting and any adjournment or postponement. RECORD DATE You can vote if you are a shareholder of record on April21, 2014. ANNUAL REPORT Our 2013 Annual Report to Shareholders is posted with these materials as a separate booklet. This document is not a part of the proxy solicitation materials. You may also access the 2013 Annual Report through our website at www.bpzenergy.com . PROXY VOTING It is important that your shares be represented and voted at the Annual Meeting. You can vote your shares by completing and returning your proxy card by mail or in person at the meeting, or by voting on the Internet or by telephone. See details under the heading “How do I vote?” IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON JUNE 20, 2014: The Notice of Annual Meeting, Proxy Statement and the 2013 Annual Report, are available on the website www.edocumentview.com/BPZ. May 9, 2014 James B. Taylor Chairman of the Board TABLE OF CONTENTS QUESTIONS AND ANSWERS ABOUT THIS PROXY MATERIAL AND THE ANNUAL MEETING 1 PROPOSAL ONE ELECTION OF DIRECTORS 4 Composition of Board of Directors 4 Vote Required 4 Nominees for ClassI Directors with Terms Expiring at this Annual Meeting: 5 Nominee for Class II Director with a Term Expiring at the 2015 Annual Meeting: 6 Recommendation of the Board of Directors 6 Continuing ClassII Directors with Term Expiring at the 2015 Annual Meeting: 7 Continuing ClassIII Directors with Terms Expiring at the 2016 Annual Meeting 8 CORPORATE GOVERNANCE 10 The Board of Directors 10 Board Leadership Structure; Presiding Independent Director 10 Meetings of the Board of Directors 10 Director Independence 10 Committees of the Board of Directors 11 The Board’s Role in Risk Oversight 13 Compensation Committee Interlocks and Insider Participation in Compensation Decisions 14 Communications with the Board of Directors 14 Non-Employee Director Compensation 14 Executive Officers Who Are Not Directors 16 Code of Ethics for Executive Officers 16 Corporate Governance Guidelines; Code of Ethical Conduct and Business Practices 17 Section16(a)— Beneficial Ownership Reporting Compliance 17 EXECUTIVE COMPENSATION 17 Compensation Discussion and Analysis 17 Compensation Committee Report 28 Summary Compensation Table 28 2013 Grants of Plan-Based Awards 29 Outstanding Equity Awards At Fiscal Year-End 30 Option Exercises and Stock Vested 32 Employment Agreements, Termination of Employment and Change in Control Arrangements 32 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 35 SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS 37 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 37 PROPOSAL TWO APPROVAL, BY NON-BINDING VOTE, OF OUR COMPENSATION OF NAMED EXECUTIVE OFFICERS 37 PROPOSAL THREE RECOMMENDATION, BY NON-BINDING VOTE, ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS 38 i PROPOSAL FOUR AMENDMENT OF THE BPZ RESOURCES, INC. 2007 LONG-TERM INCENTIVE COMPENSATION PLAN TO ALLOW FOR AN ADDITIONAL AMOUNT OF SECURITIES TO BE MADE AVAILABLE FOR INCENTIVE AWARDS 39 Purpose of the Proposal 39 Summary of the 2007 Long-Term Incentive Compensation Plan 40 Vote Required 42 Recommendation of the Board of Directors 42 PROPOSAL FIVE AMENDMENT OF THE BPZ RESOURCES, INC. 2007 DIRECTORS’ COMPENSATION INCENTIVE PLAN TO ALLOW FOR AN ADDITIONAL AMOUNT OF SECURITIES TO BE MADE AVAILABLE FOR INCENTIVE AWARDS 43 Purpose of the Proposal 43 Summary of the 2007 Directors’ Compensation Incentive Plan 43 Vote Required 45 Recommendation of the Board of Directors 45 PROPOSAL SIX RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY’S INDEPENDENT PUBLIC ACCOUNTANTS 45 Vote Required 45 Principal Accountant Fees and Services 46 Audit Committee Report 46 SHAREHOLDER PROPOSALS FOR THE 2 47 OTHER MATTERS 48 ii BPZ RESOURCES,INC. PROXY STATEMENT ANNUAL MEETING OF SHAREHOLDERS TO BE HELD FRIDAY, JUNE 20, 2014 QUESTIONS AND ANSWERS ABOUT THIS PROXY MATERIAL AND THE ANNUAL MEETING What is the purpose of this proxy statement? This proxy statement is solicited by and on behalf of the Board of Directors of BPZ Resources,Inc., a Texas corporation (hereinafter referred to as the “Company,” “BPZ,” “we,” “us” or “our”) for use at the Annual Meeting of Shareholders (the “Annual Meeting”) to be held on June20, 2014 at the Wyndham Houston West Energy Corridor – 1st floor, 14703 Park Row Boulevard, Houston, Texas 77079, at 10:00a.m. local time, or at any continuations thereof.The Board of Directors is soliciting your proxy to give all shareholders of record the opportunity to vote on matters that will be presented at the Annual Meeting.This Proxy Statement provides you with information on these matters to assist you in voting your shares.The solicitation of proxies by the Board of Directors will be conducted primarily by mail and through the Internet.Additionally, officers, directors and employees of the Company may solicit proxies personally or by telephone, telegram or other forms of wire or facsimile communication.These officers, directors and employees will not receive any extra compensation for these services.The Company will reimburse brokers, custodians, nominees and fiduciaries for reasonable expenses incurred by them in forwarding proxy material to beneficial owners of common stock of the Company (the “Common Stock”) as of the record date.The costs of the solicitation will be borne by the Company, which is not expected to exceed the amount normally expended for a solicitation for an election of directors in the absence of a contest. Why did I receive a one-pagenotice in the mail regarding the Internet availability of proxy materials this year instead of a full set of proxy materials? In accordance with rulesof the Securities and Exchange Commission (“SEC”), instead of mailing a printed copy of the Company’s proxy materials to shareholders, we may furnish proxy materials to the Company’s shareholders on the Internet by providing a Notice of Internet Availability of Proxy Materials (the “Notice of Internet Availability”) to shareholders when the materials are available on the Internet. The Company intends to commence its distribution of the Notice of Internet Availability on or about May 9, 2014. Shareholders receiving a Notice of Internet Availability by mail will not receive a printed copy of these proxy materials, unless they request it. Instead, the Notice of Internet Availability will instruct shareholders as to how they may access and review proxy materials on the Internet. Shareholders who receive a Notice of Internet Availability by mail who would like to receive a printed copy of the Company’s proxy materials, including a proxy card or voting instruction card, should follow the instructions for requesting these materials included on the Notice of Internet Availability. What is the purpose of the Annual Meeting? The purpose of the Annual Meeting is to: (i)elect two ClassI directors and one new Class II director; (ii) approve, by non-binding vote, the compensation of our named executive officers; (iii) recommend, by non-binding vote, the frequency of future advisory votes on compensation of our named executive officers; (iv) amend our 2007 Long-Term Incentive Compensation Plan (“2007 LTIP”) to allow for an additional amount of securities to be made available for incentive awards; (v) amend our 2007 Directors’ Compensation Incentive Plan (“2007 DCIP”) to allow for an additional amount of securities to be made available for incentive awards; (vi) ratify the appointment of BDO USA, LLP as the Company’s independent public accountants for the year ending December31, 2014; and (vii)any other business that properly comes before the Annual Meeting (each a “Proposal,” and collectively, the “Proposals”).Although the Board of Directors does not anticipate that any other issues will come before the Annual Meeting, your completed and executed proxy gives the official proxies the right to vote your shares in their discretion on any other matter properly brought before the Annual Meeting. 1 What is the quorum requirement? A quorum of shareholders is necessary to hold a valid meeting. A quorum will exist if shareholders of a majority of the outstanding shares of Common Stock are present at the Annual Meeting in person or by proxy.Abstentions and broker non-votes count as present for the purposes of establishing a quorum.If a quorum is not present, the Annual Meeting may be adjourned until a quorum is obtained. How many votes are needed to approve each Proposal? To be elected, each nominee for election as a director must receive the affirmative vote of a plurality of the votes cast by the holders of our Common Stock, present in person or represented by proxy at the meeting and entitled to vote in the election of directors.An affirmative vote of a majority of the votes cast at the Annual Meeting will be required to approve Proposals Two, and Four through Six.The option in Proposal Three that receives the highest number of votes cast by shareholders for will be considered to be the shareholders’ preferred frequency for future advisory votes on the compensation of our named executive officers.
